DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments, filed 08/17/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Applicant argues that “No such inner layer of a housing is either taught, disclosed or discussed by the references of record, taken either alone or in combination with one another. Newly cited Hayashi discloses a soluble glass used as a carrier for silver ions which glass dissolves in dew condensation water adhered to the inner wall surface of a resin case. The glass dissolves out and the silver ions are dissolved in the dew condensation water. The antibacterial action is totally unlike that of the presently claimed invention”. However, the performance of the Hayashi reference is not relied upon to read on the claim independently. Examiner agrees that the claimed invention does not utilize the same methods as Hayashi. The Hayashi reference teaches a method for injection molding an air duct for use in a vehicle, thus teaching that it would be feasible for the methods taught in Vontorcik to be utilized in a vehicle air duct scenario. In other words, Hayashi is a “bridge” between the Perez and Vontorcik references, as the Perez reference does not teach an antimicrobial air duct, and Vontorcik does not explicitly disclose the use of the multilayer, injection molded article in air duct applications. Therefore, the “droplet-absorbing inner layer of molded material compatible with the molded material of the outer layer” is taught by Vontorcik specifically, in view of Hayashi and Perez. The 35 USC § 103 rejections of claims 1 and 11 have been further updated to reflect this in view of applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 6, 7, 11, 12, 13, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US2019168575), in view of Hayashi (WO9959832A1), referring to the English translation dated 06/21/2022, and Vontorcik (US2019352446A1).
As seen in MPEP section 2114 section 2, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. Thus, it is seen that if the prior art has the claimed structure of the invention, it is able to perform the function. Therefore, since the only difference between Claims 1-10 and 11-20 are the intended use of the system (“for use in an air distribution system which delivers air to a passenger cabin of a vehicle” versus “for use in an air distribution system which delivers air to an enclosed space within a residential structure”), each prior art described reads on both sets of claims and will be described as such.
Regarding Claims 1 and 11, Perez teaches an “air duct for use in an air distribution system which delivers air to a passenger cabin of a vehicle” (Claim 1), an “air duct for use in an air distribution system which delivers air to an enclosed space within a residential structure” (Claim 11), and a “housing having an air passageway for communicating airflow therethrough” in Fig. 3, and [0039] lines 1-4, where “HVAC ducts 112” shown on Fig. 3 teach the claimed “air duct”, and the statement “The plurality of vanes 132 are pivotally attached to a front portion of the air register 106 to control a direction of an airflow of conditioned air from the vehicle HVAC system 110 into a vehicle passenger cabin” teaches the delivery of air to a passenger cabin of a vehicle and “air register 106” which reads on the “housing”.
While Perez teaches everything previously described in Claims 1 and 11, it does not disclose the “air duct” as being “antimicrobial, injection molded”, the “housing” as “injection molded”, or “the housing including an outer layer of molded material and a droplet-absorbing inner layer of molded material compatible with the molded material of the outer layer, wherein the inner layer at least partially defines the passageway and which absorbs airborne liquid droplets containing infectious, disease- causing pathogens moving with the airflow wherein the molded material includes antimicrobial agents disbursed throughout the layer to reduce the number of pathogens contained within droplets absorbed by the layer”. However, Hayashi teaches a vehicle air conditioning system wherein “The resin case 6 is prepared by kneading an inorganic antibacterial agent into a synthetic resin material and injection molding” [0051 lines 1-2]. Additionally, in [0003] lines 1-3, Vontorcik teaches “injection molded or 3D printed articles made from hydrophilic thermoplastic polyurethanes”, in [0004] lines 10-12 teaches “in one embodiment, the TPU composition has a water absorption range of at least 100%”, in [0028] lines 1-9 teaches “Various types of optional components can be present during the polymerization reaction, and/or incorporated into the TPU elastomer described above to improve processing and other properties. These additives include but are not limited to antioxidants… antimicrobial agents”, and in [0038] lines 17-22 teaches “Fused deposition modeling may sometimes use two different materials to build an object. A modeling material, such as the TPU composition described herein, is used for the article. The modeling material may be deposited on a support material, which can act as ‘scaffolding’ for the modeling material” which reads on the claim, since the application’s specification states that “The molded material may be a hydrophilic thermoplastic composition” in [0034]. The claim also requires and outer layer and inner layer of molded material, where the support material reads on the outer layer and the TPU composition reads on the inner layer. Therefore, the combination Perez with the antimicrobial housing previously taught in Hayashi and the multilayer structure taught in Vontorcik reads on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add antimicrobial functionality to the housing taught in Perez, as taught in Hayashi, in order to reduce the number of pathogens that exist in an air conditioning system. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the antimicrobial functionality by use of the injection molded hydrophilic thermoplastic polyurethane layer in combination with the support layer taught in Vontorcik for the manufacture of the housing, in order to combine the integrity of a structural outer layer with the antimicrobial properties of an inner layer.
Regarding Claims 2, 3, 12, and 13, Perez, as modified, teaches “a mechanism disposed within the air passageway to adjust a volume of airflow to the passenger cabin” (Claims 2 and 12) and “the mechanism includes a damper to control airflow within the air passageway” (Claims 3 and 13) in [0038] lines 18-22, which states “The shut-off door 134 is pivotally attached to a rear portion of the air register 106 and can be translated between a closed configuration preventing airflow through the air register and an open configuration allowing airflow through the air register” where “shut-off door 134” reads on the claimed “mechanism” and “damper”. 
While Perez, as modified, teaches everything previously described in Claims 2 and 12, it does not disclose that “the mechanism includes a droplet-absorbing surface layer having antimicrobial properties”. However, similarly to Claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to use the injection molded hydrophilic thermoplastic polyurethane taught in Vontorcik  in combination with the antimicrobial housing taught in Hayashi for the manufacture of the claimed “mechanism” in order to reduce the number of pathogens entering the passenger area through the HVAC system.
Regarding Claims 5 and 15, Perez, as modified, teaches “the air distribution system comprises an HVAC system which conditions the air provided to the passenger cabin” in Fig. 3, which shows “HVAC System 110” connected to the “passenger cabin 102” via “HVAC ducts 112”, where “HVAC System 110” teaches the claimed HVAC system.
Regarding Claims 6 and 16, Perez, as modified, teaches “the molded material of the inner layer is a hydrophilic thermoplastic composition” as previously described regarding Claim 1, since, in [0003] lines 1-3, Vontorcik teaches “injection molded or 3D printed articles made from hydrophilic thermoplastic polyurethanes” and in [0028] lines 1-9 teaches “Various types of optional components can be present during the polymerization reaction, and/or incorporated into the TPU elastomer described above to improve processing and other properties. These additives include but are not limited to antioxidants… antimicrobial agents”, where “hydrophilic thermoplastic polyurethanes” reads on the claimed hydrophilic thermoplastic composition.
Regarding Claims 7 and 17, Perez, as modified, teaches “the antimicrobial agents include antiviral agents” since [0028] lines 1-9 of Vontorcik states “Various types of optional components can be present during the polymerization reaction, and/or incorporated into the TPU elastomer described above to improve processing and other properties. These additives include but are not limited to antioxidants… antimicrobial agents”, and in [0025], the application’s specification states “For purposes of this application, ‘Antimicrobial’ is equivalent to antibacterial, antifungal, antiviral, antiparasitic, microbial, and microbistatic”. Therefore, since the injection molded hydrophilic thermoplastic polyurethane taught in Vontorcik teaches antimicrobial additives, it is assumed that these additives include antiviral additives since the terms are equivalent as defined by the application’s specification.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US2019168575), as modified in view of Hayashi (WO9959832A1), referring to the English translation dated 06/21/2022, and Vontorcik (US2019352446A1), as applies to claims 1 and 11 above,  in further view of Bullock (US10710427B2).
Perez teaches controlling airflow in a passenger cabin as discussed above with respect to claims 1 and 11, but does not appear to explicitly disclose “at least one turning vane disposed within the air passageway to minimize turbulence and resistance to airflow within the passageway wherein the at least one turning vane includes a droplet-absorbing surface layer having antimicrobial properties”. However, Bullock teaches “at least one turning vane disposed within the air passageway to minimize turbulence and resistance to airflow within the passageway” in Fig. 5, which shows “turning vane 550” of “sleeve insert 500” to be used within “conditioned air passage 330”, thus reading on the claimed “turning vane”. It would have been obvious to one of ordinary skill in the art at the time of filing to add “turning vane 550” taught in Bullock to Perez, in order to “promote uniform airflow and reduce pressure drop” [col. 7 lines 37-38 of Bullock] inside the air passageway. Similarly to Claims 1 and 2, it also would have been obvious to one of ordinary skill in the art at the time of filing to use the injection molded hydrophilic thermoplastic polyurethane taught in Vontorcik for the manufacture of the claimed “turning vane” in order to reduce the number of pathogens entering the passenger area through the HVAC system.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US2019168575), as modified in view of Hayashi (WO9959832A1), referring to the English translation dated 06/21/2022, and Vontorcik (US2019352446A1), as applies to claims 1 and 11 above,  in further view of Stander (US10065479B1).
Perez teaches controlling airflow in a passenger cabin as discussed above with respect to claims 1 and 11, but does not appear to explicitly disclose a case where “the housing includes first and second opposed plastic parts secured to one another about their outer perimeters in a closed configuration in which the parts at least partially define the passageway” (Claims 8 and 18) and “the parts are fused or welded together to secure the housing in the closed configuration” (Claims 9 and 19), Stander teaches a case in [col 4. lines 59-67] where “The casing 22 may include a first shell 32, a second shell 34 and an evaporator housing 35. The first shell 32, the second shell 34, and the evaporator housing 35 may be formed of a molded plastic material, such as a thermoplastic for example, and can be joined together by any suitable method, including plastic welding, and/or clips for example. The first shell 32, the second shell 34 and the evaporator housing 35 may define a front airflow passageway 36, a rear airflow passageway 38” where “first shell 32” and “second shell 34” teach the claimed “first and second opposed plastic parts”, and the claim of “the parts are fused or welded together to secure the housing in the closed configuration” is taught by “The first shell 32, the second shell 34… can be joined together by any suitable method, including plastic welding”. It would have been obvious to one of ordinary skill in the art at the time of filing to add the housing arrangement taught in Stander to that of Perez, as modified, since it “restricts air leakage into the vehicle cabin, and therefore, avoids vehicle occupant discomfort”.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (US2019168575), as modified in view of Hayashi (WO9959832A1), referring to the English translation dated 06/21/2022, and Vontorcik (US2019352446A1), in further view of Stander (US10065479B1), as applies to claims 8 and 18 above, in further view of Toru (JP10272738A), referring to the English translation dated 01/11/2022.
Perez, as modified, fails to teach a case where “each of the parts is formed as a unitary molded part having a multilayered wall structure obtained by a co-injection process during injection molding or by sandwich injection molding”, Toru teaches a case in [0040 lines 1-3] where “the present invention uses a resin and the thermoplastic resin constituting the gas barrier layer via an adhesive resin as required, a co-extrusion molding method, coinjection molding”. It would have been obvious to one of ordinary skill in the art at the time of filing to use the co-injection of a thermoplastic process taught in Toru and apply it to Perez, as modified, for the purpose of providing “excellent gas barrier properties and moisture-proofness in a wide moisture area” [Abstract lines 1-2 of Toru (referring to English translation dated 01/11/2022], thus retaining the air within the housing and not leaking air or moisture out of the HVAC system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762